                                               Case 2:18-cv-02269-JAD-BNW Document 94
                                                                                   92 Filed 03/08/21
                                                                                            03/02/21 Page 1 of 2
                                                                                                               4



                                      1 J Christopher Jorgensen
                                        Nevada Bar No. 5382
                                      2 Abraham Smith
                                        Nevada Bar No. 13250
                                      3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      4 Las Vegas, NV 89169
                                        Tel: 702.949.8200
                                      5 E-mail: dpolsenberg@lrrc.com
                                        E-mail: cjorgensen@lrrc.com
                                      6 E-mail: asmith@lrrc.com

                                      7 Co-Counsel for Plaintiff
                                        United Automobile Insurance Company
                                      8
                                                                  UNITED STATES DISTRICT COURT
                                      9                                DISTRICT OF NEVADA

                                     10 UNITED AUTOMOBILE INSURANCE                             Case No.: 2:18-cv-02269-JAD-BNW
                                        COMPANY,
                                     11
                                             Plaintiff,                                        STATUS REPORT
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                        vs.
                                     13
                                        THOMAS CHRISTENSEN, an individual; E.
Las Vegas, NV 89169-5996




                                     14 BREEN ARNTZ, an individual; and GARY
                                        LEWIS, an individual,
                                     15
                                             Defendants.
                                     16

                                     17            On January 14, 2021, United Automobile Insurance Company (“Plaintiff”) filed a Request

                                     18 for Extension of Time to File a Joint Status Request. (ECF 84). The reason for the request was

                                     19 the pending Ninth Circuit Mediation, and the hope that progress would be made in settling this,
                                     20 and other related cases. On February 1, 2021 this Court granted the Request, giving the parties

                                     21 additional time through the completion of the mediation (ECF 90).

                                     22            The Ninth Circuit mediation was held on February 24, 2021.            The mediation was

                                     23 productive, and the parties made significant progress toward a partial settlement that will dispose

                                     24 of this action and related appeal, as well as a newly filed, yet unserved lawsuit in state district

                                     25 court. The Ninth Circuit mediator set a status check regarding settlement and dismissal for April

                                     26 12, 2021. (Order, Exhibit 1).

                                     27            Accordingly, the parties ask this court to extend the current stay order, originally issued

                                     28 on October 4, 2019 (ECF 40) through May 1, 2021. The parties are hopeful that by then, a final


                                          113726409.2
                                               Case 2:18-cv-02269-JAD-BNW Document 94
                                                                                   92 Filed 03/08/21
                                                                                            03/02/21 Page 2 of 2
                                                                                                               4



                                     1    settlement agreement will be executed so that the appeal and this action may be dismissed. The
                                     2    parties ask the court to further require another Joint Status Report at that time.
                                     3             Such request is sought in good faith and for purposes of judicial economy.
                                     4     DATED this 2nd day of March, 2021.                   DATED this 2nd day of March, 2021
                                     5     WINNER & SHERROD                                     LEWIS ROCA ROTHGERBER
                                                                                                CHRISTIE LLP
                                     6
                                           By: /s/ Matthew J. Douglas                           By: /s/ J Christopher Jorgensen
                                     7     Matthew J. Douglas (#11371)                          J Christopher Jorgensen (# 5382)
                                           Thomas E. Winner (#5168)                             Abraham Smith (# 13250)
                                     8     1117 South Rancho                                    3993 Howard Hughes Pkwy, Suite 600
                                           Las Vegas, Nevada 89102                              Las Vegas, NV 89169
                                     9
                                           Attorneys for Plaintiff                              Co-Counsel for Plaintiff United
                                     10                                                         Automobile Insurance Company
                                     11                                         ORDER
                                     12
3993 Howard Hughes Pkwy, Suite 600




                                                  IT IS ORDERED that the parties'  ITstipulation
                                                                                      IS SO ORDERED:
                                                                                                 is GRANTED. The stay in this
                                     13    matter is extended to May 1, 2021. IT IS FURTHER ORDERED that by May 1,
                                           2021, the parties must file either dismissal documents or an additional joint status
                                                                                    __________________________________
Las Vegas, NV 89169-5996




                                     14    report regarding the status of settlement.
                                                                                   UNITED STATES MAGISTRATE/DISTRICT
                                     15                                          ITCOURT    JUDGE
                                                                                     IS SO ORDERED

                                     16                                              DATED: 12:06 pm, March 05, 2021
                                                                                      DATED: ____________________________
                                     17

                                     18
                                                                                     BRENDA WEKSLER
                                     19                                              UNITED STATES MAGISTRATE JUDGE

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                            2
                                          113726409.2
